Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
2.	Claims 15-16 and 18-27 are all the claims for this application.
3.	Claims 15 and 24 are amended in the Response of 9/22/2021.
4.	Applicants election with traverse of species for the anti-hCDH19 clone in Claim 15(b)(xxii) in the response of 4/17/2019 is acknowledged. The non-elected species of Claim 15 are withdrawn.
5.	Claims 15-16 and 18-27 are all the claims under examination.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 15-16 and 18-20 (and 21-27) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
Applicants have amended Claim 15 to correlate the relationship of the hCDH19 expression on the melanoma cell.

	Applicants have amended Claim 24 to delete the term “scFv-single domain mAb.” 

Claim Rejections - 35 USC § 112, first paragraph
8.	The rejection of Claims 15 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants have amended Claim 24 to delete the term “scFv-single domain mAb.”

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement

	 a) Applicants allege in citing the decisions form United States V Telectronics and In re Fisher considerable amounts of experimentation is permissible if the specification provides a reasonable amount of guidance.
	Response to Arguments
As stated in Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985): 
“[B]ased upon the relevant evidence as a whole, there is a reasonable correlation between the disclosed in vitro utility and an in vivo activity, and therefore a rigorous correlation is not necessary where the disclosure of pharmacological activity is reasonable based upon the probative evidence.”
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
The summary of the data from functional assays for the hCDH19xCD3 bispecific antibodies from the disclosure of the specification is more a wish to know than an actual reduction to practice:
	i) Figure 4 shows binding of the hCDH19xCD3 BiTE construct variants #1-#46 (See Table 1 for the BiTE antibodies and assigned number in [00254]) to the human 

    PNG
    media_image1.png
    982
    680
    media_image1.png
    Greyscale
. The significance of the scale of median fluorescence is not reasonably ascertainable in the absence of a positive anti-hCHD19 antibody control for comparative relative binding.
	ii) Example 2 attempts to show the cytotoxic effect of undisclosed CDH19 bispecific antibodies of the invention against a mixture of cyno CDH-19-transfected CHO cells and effector cells (CD3-expressing T cell line) in a cell lysis assay measured by flow cytometry. No figures or tables in the specification are referenced from this study. No particular variant from any one of #1-#46 are identified for this study. There is no summary of those data from this experiment in the description of the example. The ordinary artisan cannot make a reasonable assessment of which clones were functional in the cytotoxicity assay. The amount of experimentation is not extensive nor are those data even presented to the extent the ordinary artisan could reasonably draw reliable conclusions about any single bispecific hCDH19xCD3. 
Applicants assertions on the record are a wish to know: “It is not sufficient to define it [the invention] solely by its principal biological property, e.g., encoding human erythropoietin, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. MPEP 2163. Applicants alleged conception for a method of treating any melanoma, in vivo, fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention based on the limited disclosure in the specification.

b) Applicants allege Huehls et al. (Imunol. Cell Biol. 93(3):290-6, 2015; published online in 2014) discusses the efficacy of bispecific T cell engagers (BiTE®) molecules for cancer immunotherapy at the time of the invention. Such bispecific T cell engagers are similar to the claimed antibody in that one scFv binds to a T cell-specific molecule, i.e., CD3, while the second scFv binds to a tumor-associated antigen, i.e., CD19.
Response to Arguments
i) Applicants admission on the record that the claimed bispecific antibody is a simplified form of a (scFv)2 or BiTE is much appreciated. The previous Office Action of 3/24/2021 sought Applicants consideration of the number of all possible “bispecific antibody constructs” encompassed by the phrase in Claim 15. See the rejection set forth on p. 8 section (d) to p.10. Applicants did not respond to that aspect of the rejection by amendment or arguments.
The response to this aspect of the rejection is incomplete. 

c) Applicants allege “Huehls explains how these molecules have been found to be highly potent both in vitro and in vivo. Huehls also reported the efficacy of BiTE® molecules as having demonstrated therapeutic efficacy in a variety of animal models and in humans. Thus, contrary to the Office’s assertion, there is sufficient predictability in the efficacy of bispecific T cell engagers and one of ordinary skill in the art would be able to practice the claimed method using a bispecific antibody construct in a variety of bispecific formats as long as the antibody construct comprises the claim recited CDR sequences.”
Response to Arguments
Applicants would have the Office believe that because a single reference endorses the use of the BiTE antibody technology, that that technology was advanced to its current art-recognized status absent in vitro and in vivo studies. The notion endorsed by Applicants is that because some BiTE antibodies are shown in Heuls to work for their intended use, any BiTE antibody should work for its intended use so long as the VH/VL CDRs are claimed. Heuls if anything makes clear the requirement that in vivo studies are what position a BiTE as a viable candidate for further development. Nowhere does Huels teach or suggest that any given set of VH/VL CDRs are sufficient alone in predicting the functional outcome for any given BiTE. In fact, Huels teaches the caveats of BiTEs, which in identifying those caveats would necessarily require in vivo testing. For example, Heuls teaches:

    PNG
    media_image2.png
    260
    667
    media_image2.png
    Greyscale
. Thus, Huels own conclusion is that the work is nowhere complete on the art-status of the BiTE as a conventional therapy:

    PNG
    media_image3.png
    142
    631
    media_image3.png
    Greyscale
.

d) Applicants allege subsequently published papers, e.g., Moody et al. (DOI: 10.1158/1538- 7445.AM2016-2968 Published July 2016; “Exhibit B”) and Bailis et al. (DOI: 10.1158/1538- 7445.AM2019-553 Published July 2019; “Exhibit C”) report the potent killing of melanoma cells with CD3/CDH19 bispecific antibody constructs.
Response to Arguments
The Moody reference BiTE CDH19xCD3 does not appear to be related to any of the instant claimed variants #1-#46 for the instant method claims. The Moody reference teaches both in vitro and in vivo studies on target melanoma cell lines where reduced to practice to substantiate the utility of the anti-melanoma BiTE being effective for an in vivo method. The in vivo study is not subtracted from the disclosure or the analysis of Moody.
The Bailis reference BiTE CDH19xCD3 does not appear to be related to any of the instant claimed variants #1-#46 for the instant method claims. The Bailis reference teaches in vitro studies on target patient melanoma cells where reduced to practice to substantiate the utility of the anti-melanoma BiTE for cytotoxic activity. Bailis does not in any way rule out the use of in vivo studies and prefaces the conclusion by the BiTE being a potential therapy.
The extrinsic references do not substantiate the use of the instant claimed BiTEs #1-#46 in a method of treating melanoma, in vivo, absent the actual reduction to practice of in vitro and in vivo models. The experimentation that Applicants allege to be routine in the art for animal model testing is demonstrated, per se, by reduction to practice for the BiTE of Heuls and Moody. Heuls reference is a review of separate cumulative studies and Moody is the examination of a single construct. In view of the above, there is no showing that the variants #1-#46 are predicted to behave like the anti-CDH19 portions of the bispecific constructs of Moody and Beilis where no identity or commonality is established on the record as being shared between the VH/VL CDRs. Accordingly, the experimentation to evaluate any one much less all 46 of the variants would be unduly burdensome based on the limited disclosure for the single in vitro assay in the specification.
While there is no particularly concrete and useful definition for what specifically constitutes undue experimentation, the requirement generally mandates that the description explain the invention so that it could be made and used without individuals having to go through a trial and error process in order to figure it out for themselves. In other words, the invention must actually teach so the invention can be achieved. The boundary between what is a sufficient teaching and what is undue experimentation will vary with the complexity of the field of the invention. Storer v. Clark, 860 F.3d 1340, 1350 (Fed. Cir. 2017). “The specification need not recite textbook science, but it must be more than an invitation for further research.” Id.

e) Applicants allege the specification provides extensive teaching in how to make and use the variant antibodies in test models to measure safety and efficacy based on the working examples showing how the 46 antibodies recited in the method of claim 15 were tested for their ability to bind both human CDH19 and cynomolgus CDH19 in HEK293 cells transfected with human and cynomolgus CDH19. Figures 1-3 provide data showing binding of the claim-recited antibodies to CDH19 in HEK293 cells. Figure 4 provides data showing that each of the claim-recited antibodies bind to the CHL-1 human skin melanoma cell line. Figure 5 provides data showing how epitope prediction was carried out. Figure 6 provides data regarding epitope clustering of the antibodies recited in the claimed methods.
Response to Arguments
Most notably, Applicants comments do not even mention the incomplete or paucity of data for the only functional assay conducted in the entire specification; an assessment of some number of the variants on the CHL-1 melanoma cell line in the cytotoxicity assay of Example 2. Here again, no results or data are presented for the ordinary artisan to drawn any conclusion(s) about the functional activity for the clones much less in order to make any legitimate comparison to the Heuls, Moody and Bailis references as arbitrary standards for comparison. 
The nature and kind of testing are not discussed by Applicants in the Response to the extent of the full claim scope for the instant method invention. That Applicants have reduced 46 variants to practice is not in question. What is in question is which if any of the 46 variants in the claimed BiTE format would achieve the required method outcome, i.e., treatment of a melanoma, absent undue experimentation. Under U.S. patent practice, no laws and/or rules/regulations require Applicants to produce clinical data outcomes to meet the enablement requirements. However, an example of a preclinical phase timeline for drug discovery (//www.onepager.com/solutions/healthcare/preclinical_phase.pdf ("Preclinical Phase Timeline"; p. 1; dowloaded 11/18/2021) focusing on the analytical and bioanalytical methods timelines reveals a considerable amount of time for method assay discovery for a single molecule. Here, Applicants persist in their allegations that testing 46 variants in in vitro and in vivo assays is not burdensome. This is not a sustainable argument in view of the paucity of data for the variants in the specification for cell killing assays, whether in vitro or in vivo.  
    PNG
    media_image4.png
    798
    1167
    media_image4.png
    Greyscale


f) Applicants allege the WANDS factors have been addressed on pp. 16-17 of the response and to the extent person of ordinary skill in the art can readily follow the guidance in the specification using no more than routine experimentation to identify antibodies that can inhibit melanoma cell growth or tumor growth without an undue burden.
Response to Arguments
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability” (citing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)).
“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”

Applicants have not demonstrated for a reasonable number of working embodiments that the instant claimed CDH19xCD3 bispecific constructs are predictable in their cytolysis of a melanoma cell, in vitro, nor in the ability to extrapolate those results to a viable treatment delivered in a therapeutic amount for a melanoma, in vivo. Loisel et al (PTO 892 form) emphasizes the complexity in preclinical animal model testing of antibodies and the questions to be asked:

    PNG
    media_image5.png
    335
    486
    media_image5.png
    Greyscale
Loisel concludes it is clear that performing preclinical studies of therapeutic antibodies in animals is no more than a
complex study of somewhat artificial interactions of a xenogeneic protein with the host immune system, and that an even higher level of complexity arises from the use of xenograft models.
The rejection is maintained.

Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643